El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Éste es nn pleito sobre daños y perjuicios. Se pidió sen-tencia condenando a los demandados a pagar solidariamente por tal concepto al demandante la suma de mil dólares. La corte, celebrado el juicio, condenó al demandado Mejias a pagar al demandante ciento cincuenta dólares a cobrarse so-lamente de la participación, derecho o interés qne tuviere 'sobre los bienes de la sociedad de gananciales formada en-*2tre dicho demandado y su esposa Carmen Troche y condenó a la otra demandada Great American Indemnity Co. a pa-gar al demandante ciento cincuenta dólares, disponiendo que al pagarlos, el demandado Mejías quedaría exento de res-ponsabilidad. Contra esa" sentencia se entabló el presente recurso de apelación.
En la demanda se alega sustancialmente que el deman-dado Mejías era el dueño de un automóvil marca Lincoln Zephyr y que la demandada Great American era una com-pañía de seguros autorizada para hacer negocios en Puerto Rico; que Mejías estaba casado con la doctora Carmen Tro-che, siendo el automóvil un bien de la sociedad de ganancia-les; que dicho automóvil estaba asegurado contra accidentes por la Great American habiéndose ésta obligado a responder por Mejías de los daños que se causaran con cualquier acci-dente ocasionado por el automóvil hasta las sumas de cinco y diez mil dólares; que el 25 de agosto de 1941 el automóvil era conducido por Reina, un empleado de Mejías, yendo den-tro del mismo la esposa de Mejías; que al llegar al kilóme-tro 27 de la carretera que de Humacao conduce a Las Pie-dras en dirección a Humacao, arrolló al demandante, quien estaba de espaldas y en su derecha, ocasionándole golpes, quedando en estado de inconsciencia; que el accidente se produjo porque el chófer guió el carro de una manera des-cuidada y negligente, a excesiva velocidad, sin dar aviso, a pesar de que el sitio era uno donde frecuentemente se reu-nían muchas personas; que a consecuencia de los golpes, el demandante fué recluido por quince días en la clínica Font Martelo, de Humacao, recibiendo tratamiento médico y su-friendo intensos dolores físicos y angustias mentales; que antes del accidente trabajaba como carpintero ganando tres dólares diarios y a consecuencia del estado en que quedó por razón del accidente se vería obligado a dejar de trabajar por tres meses, y que había sufrido perjuicios por valor de mil dólares.
*3Emplazados los demandados presentaron una moción para eliminar y pidieron especificación de particnlares. Se opuso el demandante y la corte desestimó la moción eliminatoria y declaró con lugar en parte la petición. Excepeionaron en-tonces los demandados la demanda por falta de hechos de-terminantes de cansa de acción. La excepción se declaró sin lagar. Contestaron.
En su contestación aceptaron que el automóvil era de Mejías y negaron qne fuera de la sociedad de gananciales que tenía constituida con su esposa; aceptaron que estaba asegurado pero negaron que por el contrato la Great American se obligare a responder por Mejías o por cualquiera otra persona de los daños que se causaren en cualquier ac-cidente ocasionado por el automóvil, alegando en contrario que solamente se obligó a responder al Dr. Mejías por cua-lesquiera daños por los cuales él fuere responsable legal y personalmente; negaron que el 25 de agosto de 1941 el au-tomóvil fuera conducido por el chófer Reina como empleado de Mejías y aceptaron que dentro del mismo iba 1a. esposa de éste; negaron la ocurrencia del accidente y la negligen-cia del chófer, y negaron los daños reclamados.
Como defensas especiales alegaron que la demanda no aducía hechos determinantes de causa de acción, y que si el accidente ocurrió, se debió únicamente a la negligencia del demandante que caminaba por la carretera en estado de em-briaguez y en forma tan descuidada que fué arrollado inevi-tablemente.
Planteado el debate en esos términos, fué el pleito a jui-cio y, como resultado del mismo, la corte declaró probado que el automóvil pertenecía a la sociedad de gananciales constituida entre Mejías y su esposa; que ésta iba en él cuando ocurrió el accidente y que el accidente, que ocasionó al demandante daños que valora en trescientos dólares, se debió a la negligencia del chófer, y considerando que la ac-ción no se dirigió contra la sociedad de gananciales si que *4contra Mejías personalmente y su aseguradora, dictó senten-cia en los términos que conocemos.
Los apelantes piden sn revocación alegando que la corte erró al declarar sin lugar la excepción previa, al apreciar la prueba y al interpretar la ley aplicable.
 ¿Se trata de una acción ejercitada contra Mejías o contra la sociedad de gananciales de que forma parte? Bien sea lo uno o lo otro, atendido el estado de la ley y la jurisprudencia en Puerto Bico al tiempo del accidente, nos vemos obligados a resolver que asiste la razón a los apelantes y en tal virtud a revocar la sentencia.
No se trata de una empresa. En su consecuencia sólo yendo su dueño en el automóvil cuando ocurrió el accidente, podría exigirse de él y de su aseguradora que indemniza-ran los daños por el mismo ocasionados. Art. 1803 del Código Civil (ed. 1930); art. 17, Ley Automóviles, 1916; Vélez v.Llavina, 18 D.P.R. 656, 667; Alicea v. Aboy, 23 D.P.R. 108; Truyol y Compañía, v. West India Oil Co., 26 D.P.R. 361; Izquierdo v. Andrade, 39 D.P.R. 938; Izquierdo v. Andrade, 44 D.P.R. 727, 737.
Si la acción se dirigió contra Mejías individualmente como estimó la corte sentenciadora, no puede prosperar porque Mejías de acuerdo con las alegaciones y la prueba no iba en el auto cuando ocurrió el accidente. Y si se dirigió contra la sociedad de gananciales dueña del auto, tampoco, porque el hecho de que fuera en el automóvil la esposa, no implica la presencia de su dueño en el mismo ya que, según dispone la ley, la sociedad la representa el marido, que es su admi-nistrador. Art. 1312 del Código Civil (ed. 1930).
Por más esfuerzos que se hagan — y muchos hizo en ver-dad en las dos opiniones que emitiera el ilustrado juez sen-tenciador — no es posible escapar a esas conclusiones. Bebe, por tanto, prosperar el recurso, revocándose la sentencia ape-lada y dictándose otra desestimando la demanda con las cos-tas.